GRAPHIC [g19541lyi001.gif]

Exhibit 10.20

DATE:

MAY 6, 2005

TO:

YOUNG BROADCASTING INC (“Counterparty”)

ATTENTION:

BAKER, STEVEN

TEL:

212-754-7070

FAX:

212-758-1229

FROM:

MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”)

CONTACT:

CRUZ LIMA, OCTAVIO

EMAIL:

Olima@exchange.ml.com

TEL:

212-449-6634

FAX:

917-778-0836

RE:

SWAP TRANSACTION

ML REF:

05DL06604, 2110353

 

Dear Sir or Madam:

The purpose of this communication is to confirm the terms and conditions of the
transaction entered into between us on the Trade Date specified below (the
“Transaction”). This communication constitutes a “Confirmation” as referred to
in the Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”) are incorporated into this Confirmation. For these purposes, all
references in those Definitions to a “Swap Transaction” shall be deemed to apply
to the Transaction referred to herein. In the event of any inconsistency between
the Definitions and this Confirmation, the terms of this Confirmation shall
govern.

This Confirmation evidences a complete and binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. In
addition, you and we agree to use all reasonable efforts promptly to negotiate,
execute and deliver an agreement in the form of the ISDA Master Agreement
(Multicurrency-Cross Border) (the “Master Form”), with such modifications as you
and we will in good faith agree (the “Agreement”). Upon the execution by you and
us of the Agreement, this Confirmation will supplement, form a part of, and be
subject to the Agreement. All provisions contained in or incorporated by
reference in the Agreement upon its execution will govern this Confirmation
except as expressly modified below. Until we execute and deliver the Agreement,
this Confirmation, together with all other documents referring to the Mater
Form (each a “Confirmation”) confirming transactions (each a “Transaction”)
entered into between us (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to, an agreement
in the form of the Master Form as if we had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law and US Dollars as the Termination Currency) on the
Trade date of the first such Transaction between us. In the event of any
inconsistency between the provisions of that agreement and this Confirmation,
this Confirmation will prevail for the purpose of this Transaction.

1


--------------------------------------------------------------------------------


The terms of the particular Transaction to which the Confirmation relates are as
follows:

Notional Amount:

USD 71,000,000.00

Trade Date:

May 2, 2005

Effective Date:

May 8, 2006

Termination Date:

The earlier of (i) May 8, 2008, or (ii) the Early Termination Event as defined
below under Other Early Termination Event.

Fixed Amounts:

 

Fixed Rate Payer:

Counterparty

Fixed Rate Payer

 

Payment Date(s):

August 8, November 8, February 8 and May 8 in each year, commencing on August 8,
2006 and ending on the Termination Date, inclusive, subject to adjustment in
accordance with the Modified Following Business Day  Convention

Fixed Rate:

4.342500% per annum

Fixed Rate Payer
Day Count Fraction:

Actual/360

No Adjustment of
Period End Dates:

Inapplicable

Floating Amounts:

 

Floating Rate Payer:

MLCS

Floating Rate Payer
Payment Date(s):

August 8, November 8, February 8, and May 8 in each year, commencing on
August 8, 2006 and ending on the Termination Date, inclusive, subject to
adjustment in accordance with the Modified Following Business Day Convention

Floating Rate Option:

USD-LIBOR-BBA

Designated Maturity:

Three Month

Spread:

Inapplicable

Floating Rate Payer
Day Count Fraction:

Actual/360

No Adjustment of
Period End Dates:

Inapplicable

Reset Dates:

The first day of each Floating Rate Payer Calculation Period

Rate Cut-Off Dates:

Inapplicable

Averaging:

Inapplicable

Compounding:

Inapplicable

Business Days:

New York and London

2


--------------------------------------------------------------------------------


 

Calculation Agent:

MLCS, unless otherwise specified in the Agreement

Early Termination Event:

MLCS and Couterparty agree that MLCS shall have the right to elect that in the
event that the Agreement is not executed by May 16, 2005, this Transaction shall
be terminated effective as of May 16, 2005 (or if such a day is not a Business
Day, on the next succeeding Business Day)(the “Early Termination Date”). Such
right may be exercised by notice to the other party not less than five Business
Days preceding the Early Termination Date. In the event that MLCS exercises its
right to terminate this Transaction, MLCS and Counterparty shall attempt to
agree on an amount payable by one party to the other on the Early Termination
Date in respect of such termination. If the parties fail to agree on such an
amount prior to the second Local Business Day preceding such Early Termination
Date, MLCS shall determine the “Market Quotation” for this Transaction (as
defined in Section 14 of the Agreement, but based on Reference Marketmakers’
mid-market quotations) for value on the Early Termination Date. The Market
Quotation shall be paid by the relevant party on the Early Termination Date, and
this Transaction shall terminate on the Early Termination Date with no further
rights and obligations of either party, except for the obligation to make
payment of the Market Quotation, provided, however, that if the Agreement and
the Credit Support Annex are executed prior to the Early Termination Date, then,
unless the parties otherwise agree, notwithstanding that notice of termination
has been given, this Transaction shall not be terminated and the Market
Quotation shall not be payable hereunder.

Additional Provisions:

It shall be an Additional Termination Event if any obligation due and owing by
Counterparty to MLCS under this Transaction fails to rank at least pari passu
with any obligation due and owing by Counterparty to any of its senior secured
creditors.

Non-Reliance:

Each party represents to the other party that it is acting for its own account,
and has made its own independent decisions to enter into this Transaction and as
to whether this Transaction is appropriate or proper for it based on its own
judgement and upon advice from such advisors as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction, it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

3


--------------------------------------------------------------------------------


 

Account Details:

 

USD payments to MLCS:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, NEW YORK, NY: 021001033)

 

FAO: MERRILL LYNCH CAPITAL SERVICES, INC., NEW YORK, NY

 

Acct: 00-811-874

USD payments to Counterparty:

Please Advise

 

Please confirm that the foregoing correctly sets the terms of our agreement by
executing this Confirmation and returning it to us by facsimile transmission.

Yours sincerely,

 

MERRILL LYNCH CAPITAL SERVICES, INC.

 

By:

GRAPHIC [g19541lyi002.jpg]

 

Authorized Signatory

 

Accepted and confirmed as of the

 

Trade Date written above:

 

YOUNG BROADCASTING INC

 

By:

GRAPHIC [g19541lyi003.jpg]

 

Authorized Signatory

 

Name: James A. Morgan

 

Title: CFO

 

 

4


--------------------------------------------------------------------------------